



Exhibit 10.2


THE WALT DISNEY COMPANY
Performance-Based Stock Unit Award
(Four-Year Vesting subject to Total Shareholder Return Test)
As Amended and Restated November 30, 2018
AMENDED AND RESTATED AWARD AGREEMENT, dated as of November 30, 2018, between The
Walt Disney Company, a Delaware corporation (“Disney”), and Robert Iger (the
“Participant”). This award was initially granted on December 13, 2017 (the “Date
of Grant”) by the Compensation Committee of the Disney Board of Directors (the
“Committee”) pursuant to the terms of the Amended and Restated 2002 Executive
Performance Plan (the “Plan”), and pursuant to the terms of the 2011 Stock
Incentive Plan (the “Stock Plan”), and is amended and restated hereby. The
applicable terms of the Plan and the Stock Plan are incorporated herein by
reference, including the definitions of terms contained therein.
Section 1. Stock Unit Award. Disney granted the Participant an award of Stock
Units on December 13, 2017 (the “Award”). Disney and the Participant hereby
agree to amend and restate the terms of such Award to modify the vesting
requirements applicable with respect to such Award in the manner specified below
and to increase the target number of Stock Units subject to the Award to 937,599
(such target number of Stock Units, together with such number of additional
whole or fractional Stock Unit(s), if any, as may from time to time be credited
with respect thereto (as dividend equivalents) pursuant to Section 4 hereof,
being referred to herein as the “Target Award Amount”). The number of Stock
Units which may be earned hereunder is dependent upon the satisfaction of the
conditions set forth herein and may range from no Stock Units to 125% of the
Target Award Amount. The Stock Units are notional units of measurement
denominated in Shares of Disney (i.e., one Stock Unit is equivalent in value to
one Share, subject to the terms hereof). The Stock Units represent an unfunded,
unsecured obligation of Disney.
Section 2. Forfeiture of Award Notwithstanding anything in this Award Agreement
to the contrary, this Award shall be forfeited without any obligation for Disney
or any Affiliate to make any payment to the Participant hereunder in the event
that either (i) Participant terminates employment voluntarily (other than
pursuant to a Termination for Good Reason as defined in Participant’s employment
agreement with Disney) prior to the Scheduled Vesting Date (as defined below) or
(ii) the “Transaction Closing Date” (as defined in the Letter Agreement) does
not occur on or before the Scheduled Vesting Date.
Section 3. Vesting Requirements. Subject to Section 2, the vesting of this Award
(other than pursuant to accelerated vesting in certain circumstances as provided
in Section 4 below or vesting pursuant to Section 7 below) shall be subject to
the satisfaction of the conditions set forth in each of subsections A and B of
this Section 3:
A.
Total Shareholder Return Test. The vesting of the Target Award Amount (the “TSR
Target Award Amount”) shall be conditioned upon the satisfaction of a
performance vesting requirement (the “TSR Performance Requirement”) based on
Total Shareholder Return of Disney as compared to the Total Shareholder Returns
of the S&P 500 Companies, in each case, with respect to the approximately
four-year period ending on the Determination Date (as each such term is defined
below). To satisfy the TSR Performance Requirement, the TSR Percentile (as
hereinafter defined)





1

--------------------------------------------------------------------------------




of Disney must exceed the TSR Percentile of 25.00% of the S&P 500 Companies (the
“S&P 25th TSR Percentile”). If this requirement is met, the number of Stock
Units as to which the TSR Performance Requirement shall be satisfied shall be
determined as follows:
i.
If the TSR Percentile of Disney is equal to “S&P 25th TSR Percentile”, then the
number of Stock Units which shall satisfy the TSR Performance Requirement shall
be 0% of the TSR Target Award Amount.

ii.
If the TSR Percentile of Disney equals the TSR Percentile of 65.00% of the S&P
500 Companies (the “S&P 65th TSR Percentile”), the number of Stock Units which
shall satisfy the TSR Performance Requirement shall be 100% of the TSR Target
Award Amount.

iii.
If the TSR Percentile of Disney equals or exceeds the TSR Percentile of 75.00%
of the S&P 500 Companies (the “S&P 75th TSR Percentile”), the number of Stock
Units which shall satisfy the TSR Performance Requirement shall be 125% of the
TSR Target Award Amount.

iv.
If the TSR Percentile of Disney exceeds the S&P 25th TSR Percentile but is less
than the S&P 65th TSR Percentile or exceeds the S&P 65th TSR Percentile but is
less than the S&P 75th TSR Percentile the percentage of Stock Units as to which
the TSR Performance Requirement shall have been satisfied shall be determined by
mathematical interpolation between 0% and 100% or 100% and 125%, as applicable.
For example, if the TSR Percentile of Disney is 35.00%, then Stock Units equal
to 25% of the TSR Target Award Amount shall have satisfied the TSR Performance
Requirement; if the TSR Percentile of Disney is 60.00%, then 87.5% of the TSR
Target Award Amount shall have satisfied the TSR Performance Requirement.

v.
Notwithstanding the foregoing, provisions of this subsection 3(A), if Disney’s
Total Shareholder Return at the Determination Date is a negative number, in no
event shall the number of Stock Units which shall satisfy the TSR Performance
Requirement exceed 100% of the TSR Target Award Amount

For the purposes hereof, the terms set forth below shall have the following
meanings:
“Determination Date” shall mean the date which precedes the Scheduled Vesting
Date (as hereinafter defined) by one month.
“Total Shareholder Return” shall mean an amount equal to the average of the
total return figures for the approximately four-year period ending on the twenty
(20) trading days referred to below as currently reported under “Comparative
Returns” by Bloomberg L.P. (“Bloomberg”) (or any other reporting service that
the Committee may designate from time to time):
(i)
for Disney (as such total return figures for Disney may be adjusted by the
Committee, by no later than the Scheduled Vesting Date, to take into account any
factors which the Committee has determined are not properly reflected in such
reported figures) or

(ii)
for any other S&P 500 Company,



2

--------------------------------------------------------------------------------




in each case reported for the twenty (20) latest trading days up to and (if the
Determination Date is a trading day) including the Determination Date. In
determining Total Shareholder Return, the total return figures for each of
Disney and each other S&P 500 Company for such respective four year periods
shall be compared to the relative values reported for each such company for the
twenty (20) days commencing with the day that is twenty (20) trading days prior
to the Date of Grant.
“TSR Percentile” shall mean the percentile ranking (which shall be carried out
to two decimal points) as determined by Disney on the basis of the Total
Shareholder Return figures reported by Bloomberg (or any other reporting service
that the Committee may designate from time to time) for each of the S&P 500
Companies, including Disney (provided that in the case of Disney adjustments may
be made by the Committee with respect to Total Shareholder Return as provided
above).
“S&P 500 Companies” shall mean all of the companies which are listed on the
Standard & Poor’s 500 Composite Index, including Disney, on the date which is
approximately four years and twenty (20) trading days prior to the Determination
Date and which remain continuously listed on the Standard & Poor’s 500 Composite
Index through and including the Determination Date; provided however, that for
the purposes hereof the Standard & Poor’s 500 Composite Index shall be deemed to
include companies that were removed therefrom during the measurement period but
that continued during the entire measurement period to have their shares listed
on at least one of the NYSE, NASDAQ, American Stock Exchange, Boston Stock
Exchange, Chicago Stock Exchange, National Stock Exchanged (formerly Cincinnati
Stock Exchange), NYSE Arca (formerly known as the Pacific Stock Exchange),
Philadelphia Stock Exchange or any other exchange(s) that the Committee may
designate from time to time.
B.
Service Vesting Requirement. In addition to performance vesting requirements of
subsection A and subsection B, if applicable, of this Section 3, the right of
the Participant to receive payment of this Award shall become vested only if he
or she remains continuously employed by Disney or an Affiliate from the date
hereof until the Scheduled Vesting Date.

If the service vesting requirements of this Section 3.C are not satisfied, all
of the Stock Units subject to this Award shall be immediately forfeited and the
Participant’s rights with respect thereto shall cease.
Subject to any limitations set forth in Section 6, Stock Units for which all of
the requirements of this Section 3 have been satisfied shall become vested and
shall thereafter be payable in accordance with Section 6 hereof. Subject to the
terms, conditions and performance-based vesting requirements set forth herein,
the Stock Units subject to this Award will vest on December 31, 2021 (the
“Scheduled Vesting Date”).
Section 4. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 3 hereof, if the Participant dies or incurs a disability (within the
meaning of Section 409A of the Internal Revenue Code), or incurs a Triggering
Event within the 12-month period following a Change in Control in accordance
with Section 11 of the Stock Plan as in effect as of the date of the Triggering
Event (any of the foregoing being an “Accelerating Event”) (provided, in each
case, that the Participant is employed by Disney (or an Affiliate) at the time
of such Accelerating Event), this Award shall become fully vested with respect
to the Target Award Amount of Stock Units on the later to occur of (i) the date
of the Participant’s death or disability or the occurrence of such a Triggering
Event and (ii) the occurrence of Transaction Closing Date (as defined in the
Letter Agreement) on or before


3

--------------------------------------------------------------------------------




the Scheduled Vesting Date; provided, however, that notwithstanding the
foregoing, if such Accelerating Event shall have occurred after the
Determination Date but before the Scheduled Vesting Date, then the number of
Stock Units which shall become fully vested shall be determined on the same
basis as if the Participant had been continuously employed by Disney (or an
Affiliate) until the Scheduled Vesting Date and shall be payable in accordance
with Section 6 hereof to the extent that it has not previously been forfeited.
For the avoidance of doubt, if the Transaction Closing Date does not occur on or
before the Scheduled Vesting Date, no accelerated vesting shall occur pursuant
to this Section 4.
Section 5. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant with respect to the Target Award Amount of
Stock Units as additional Stock Units as if the Stock Units previously held by
the Participant were outstanding Shares, as follows: such credit shall be made
in whole and/or fractional Stock Units on the Target Award Amount as in effect
at the time of such crediting and shall be based on the fair market value (as
defined in the Stock Plan) of the Shares on the date of payment of such
dividend. All such additional Stock Units shall be subject to the same vesting
requirements applicable to the Stock Units in respect of which they were
credited and shall be payable in accordance with Section 5 hereof.
Section 6. Payment of Award. In no event shall a payment be made in respect to
this Award unless the Transaction Closing Date does in fact occur on or before
the Scheduled Vesting Date. Subject to the immediately preceding sentence,
payment of any vested portion of the TSR Target Award Amount shall be made
within 30 days following the later of:
(i)
the date as of which all of the vesting requirements under Section 3 applicable
to the TSR Target Award Amount as applicable, shall have been satisfied, or

(ii)
the date of certification of achievement of the Performance Target by the
Committee, as required under Section 3.A and 3.B, if applicable,

(or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable) but in no event later than two and one-half months after the end of
Disney’s fiscal year in which the Scheduled Vesting Date occurs. The Stock Units
shall be paid in cash or in Shares (or some combination thereof), as determined
by the Committee in its discretion at the time of payment, and in either case
shall be paid to the Participant after deduction of applicable minimum statutory
withholding taxes.
Section 7. Extended Vesting
(a) Notwithstanding any other term or provision hereof, if at the time of
termination of employment (other than upon the scheduled expiration date of an
employment agreement) Participant is employed pursuant to an employment
agreement with Disney or an Affiliate which provides under certain circumstances
for the continued vesting of any Stock Units subject to this Award in the event
of the termination of such employment agreement prior to its scheduled
expiration date (a “Contractual Extension Provision”), then, except as otherwise
provided in such employment agreement, (i) this Section 7 shall be interpreted
and applied in all respects as if Participant had remained continuously employed
by Disney or an Affiliate thereof from the Date of Grant of this Award through
the scheduled expiration date of such employment agreement and (ii) the date of
termination of Participant’s employment for all purposes under this Section 7
shall be deemed to be the scheduled expiration date of such employment
agreement. For the avoidance of doubt, nothing in this Section 7(a) shall be
interpreted or construed to limit the applicability of Section 2 hereof.


4

--------------------------------------------------------------------------------




(b) Solely for purposes of determining whether, and to what extent, the
Participant shall have satisfied the service vesting requirement in Section 3.C,
the Participant shall be deemed to have continued in employment (without
duplication of any service credit afforded with respect to a Contractual
Extension Provision) with Disney or an Affiliate during any period for which the
Company provides Participant pay in lieu of notice in connection with The Worker
Adjustment and Retraining Notification Act, as currently in effect and as the
same may be amended from time to time, or any successor statute thereto or any
comparable provision of state, local or foreign law applicable to the
Participant.
Section 8. Restrictions on Transfer. Neither this Award nor any Stock Units
covered hereby may be sold, assigned, transferred, encumbered, hypothecated or
pledged by the Participant, other than to Disney as a result of forfeiture of
the Stock Units as provided herein and as provided in Section 6 of the Plan. The
Stock Units constitute Restricted Units as defined in Section 2.2 of the Plan.
Section 9. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.
Section 10. Award Subject to Plan. This Restricted Stock Unit Award is subject
to the terms of the Plan and the Stock Plan, the terms and provisions of which
are hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan, as applicable, will govern
and prevail; provided, however, that in no event shall the Stock Plan or this
Award Agreement be construed to override the provisions of Section 2 hereof.
Section 11. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Plan relating to adjustments for changes in
corporate capitalization.
Section 12. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant's employment at any time or to change the terms and
conditions of such employment.
Section 13. Effect of Employment Agreement. If the Participant is employed
pursuant to an employment agreement with Disney, any provisions thereof relating
to the effect of a termination of the Participant’s employment upon his or her
rights with respect to this Award, including, without limitation, any provisions
regarding acceleration of vesting and/or payment of this Award in the event of
termination of employment, shall be fully applicable and supersede any
provisions hereof (other than Section 2, as incorporated from the Letter
Agreement) with respect to the same subject matter.
Section 14. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Disney, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan
and the Stock Plan. Such personal data may include, without limitation, the
Participant’s name, home address and telephone number, date of birth, Social
Security Number, social insurance number or other identification number, salary,
nationality, job title and other job-related information, tax information, the
number of Disney shares held or sold by the Participant, and the details of all
Awards (including any information contained in this Award and all Award-related
materials) granted to the Participant, whether exercised, unexercised, vested,
unvested, cancelled or outstanding (“Data”). The


5

--------------------------------------------------------------------------------




Participant acknowledges, understands and agrees that Data will be transferred
to Merrill Lynch, which is assisting Disney with the implementation,
administration and management of the Plan and the Stock Plan, and/or to such
other third-party plan administrator(s) and/or recipients as may be selected by
Disney in the future. The Participant understands that one or more of the
administrators or recipients of Data may be located in countries other than the
country of Participant’s current residence, and that such other countries may
have data privacy laws and protections different from, and less protective than,
the laws and protections of the country of Participant’s current residence, the
Member States of the European Union or any other country to which the
Participant may be at any time relocated.
Section 15. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.


THE WALT DISNEY COMPANY


/s/ Alan N. Braverman
 By: Alan N. Braverman
Senior Executive Vice President,
General Counsel and Secretary


AGREED AND ACEPTED:


/s/ Robert A. Iger
Robert A. Iger








6